Citation Nr: 0120481	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hip 
disability.


WITNESS AT HEARING ON APPEAL

Appellant (veteran)


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to March 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 1999, the RO denied service 
connection for hearing loss.  In December 1999, the RO denied 
service connection for arthritis of the hips.  A May 2000 RO 
rating decision denied service connection for calcific 
densities in the left hemipelvis.  In May 2001, the veteran 
appeared before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing.  See 38 U.S.C.A. § 7102 (West 1991).  The Board has 
rephrased the bilateral hip disability claim to better 
reflect the veteran's contentions.  


FINDINGS OF FACT

The veteran's bilateral sensorineural hearing loss stems from 
his in-service exposure to acoustic trauma.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was incurred 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he manifests a bilateral hearing 
loss disability which began during active service.  He has 
testified to a 20-year history of acoustic trauma exposure as 
an artillery officer.  His service medical records do reflect 
a decrease in bilateral hearing acuity in service with 
medical opinions that he manifested high frequency 
sensorineural hearing loss which was "most likely noise 
induced" and/or "due to artillery job."  During his 
appearance before the undersigned in May 2001, he submitted 
an April 2001 VA audiology examination report which reveals 
right ear pure tone thresholds of 35, 30, 40, 50 and 55 
decibels as well as left ear pure tone thresholds of 35, 35, 
40, 45 and 50 decibels at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The veteran's most recent audiology examination reflects a 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385 (2000).  His service medical records reflect medical 
opinion that his bilateral hearing loss disability stems from 
his in-service exposure to acoustic trauma.  There is no 
evidence of record suggesting an alternative etiology for his 
bilateral hearing loss disability.  Accordingly, the Board 
concludes from this evidence that the veteran's bilateral 
sensorineural hearing loss disability stems from his in- 
service exposure to acoustic trauma and, thus, was incurred 
in service.


ORDER

Service connection for bilateral sensorineural hearing loss 
disability is granted.



REMAND

The veteran contends that he manifests a bilateral hip 
disability which first manifested in service.  His service 
medical records reflect several treatments for bilateral hip 
pain with assessments that included suspect sartorius muscle 
strain versus psoas strain, hip pain "probably due to 
degenerative joint disease (DJD)/overuse" and DJD changes to 
the hip joint.  However, his x-ray examination reports were 
only significant for findings of calcific densities in the 
left hemipelvis which were "likely vascular or soft tissue 
calcifications."  His post-service x-ray examination reports 
reveal normal clinical evaluations of the hip joints.  A 
November 1999 VA general medical examination, which did not 
have benefit of review of the claims folder, indicated a 
diagnosis of exertional bilateral hip pain.

Based upon the above, the Board is of the opinion that the 
veteran should be afforded VA examination, with benefit of 
review of the claims folder, in order to determine the nature 
and etiology of any current diagnosis, or diagnoses, of 
bilateral hip disability.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 5, 114 Stat. 2096, 2099 
(2000) (codified as amended at 38 U.S.C.A. § 5103A(d)) (VA 
shall obtain medical opinion when necessary to make a 
decision on a disability compensation claim).  On remand, the 
RO should also determine whether any additional development 
is warranted under the VCAA.

Accordingly, this issue is REMANDED for the following action.

1.  The RO should request the veteran to 
submit the names and addresses of all health 
care providers, both private and VA, who have 
provided recent treatment for his bilateral 
hip condition.  Thereafter, the RO should 
contact the named medical providers and 
request copies of all pertinent medical 
records.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  Following the receipt of any additional 
records, the veteran should be afforded VA 
examination for the purpose of determining the 
nature and etiology of any currently 
manifested bilateral hip disability.  The 
examiner should review the contents of the 
claims file and obtain relevant history from 
the veteran.  Following the examination, the 
examiner should express opinions on the 
following questions: (1) What is the 
diagnosis, or diagnoses, if any, of any 
current bilateral hip disability and (2) Is it 
at least as likely as not that any currently 
manifested hip disability existed during 
active service or, alternatively, is related 
to active service?  The claims folder and a 
copy of this remand must be made available to 
the examiner prior to the examination for 
review.

4.  Thereafter, the RO should readjudicate the 
claim for service connection for a bilateral 
hip condition.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain medical opinion and ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 


